Name: Commission Regulation (EC) No 1563/2002 of 30 August 2002 repealing Regulation (EC) No 1866/95 establishing detailed rules for the application in the poultrymeat and egg sectors of the arrangements provided for in the free trade agreements between the Community, of the one part, and Lithuania, Latvia and Estonia, of the other part
 Type: Regulation
 Subject Matter: tariff policy;  international trade;  Europe;  EU finance;  animal product; NA
 Date Published: nan

 Avis juridique important|32002R1563Commission Regulation (EC) No 1563/2002 of 30 August 2002 repealing Regulation (EC) No 1866/95 establishing detailed rules for the application in the poultrymeat and egg sectors of the arrangements provided for in the free trade agreements between the Community, of the one part, and Lithuania, Latvia and Estonia, of the other part Official Journal L 234 , 31/08/2002 P. 0022 - 0022Commission Regulation (EC) No 1563/2002of 30 August 2002repealing Regulation (EC) No 1866/95 establishing detailed rules for the application in the poultrymeat and egg sectors of the arrangements provided for in the free trade agreements between the Community, of the one part, and Lithuania, Latvia and Estonia, of the other partTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1361/2002 of 22 July 2002 establishing concessions in the form of Community tariff quotas for certain agricultural products and providing for an adjustment, as an autonomous and transitional measure, of certain agricultural concessions provided for in the Europe Agreement with Lithuania(1), and in particular Article 1(3) thereof,Having regard to Council Regulation (EC) No 1362/2002 of 22 July 2002 establishing concessions in the form of Community tariff quotas for certain agricultural products and providing for an adjustment, as an autonomous and transitional measure, of certain agricultural concessions provided for in the Europe Agreement with Latvia(2), and in particular Article 1(3) thereof,Having regard to Council Regulation (EC) No 1151/2002 of 27 June 2002 establishing certain concessions in the form of Community tariff quotas for certain agricultural products and providing for an adjustment, as an autonomous and transitional measure, of certain agricultural concessions provided for in the Europe Agreement with Estonia(3), and in particular Article 1(3) thereof,Whereas:(1) Regulations (EC) No 1361/2002, (EC) No 1362/2002 and (EC) No 1151/2002 provide for the management of quotas for certain products in the poultrymeat and egg sectors directly on their entry into the European Union and no longer by means of the prior allocation of licences.(2) Commission Regulation (EC) No 1866/95(4), as last amended by Regulation (EC) No 1043/2001(5), providing for a system of import licences, should therefore be repealed.(3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 1866/95 is repealed.Article 2This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.It shall apply from 1 July 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 30 August 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 198, 27.7.2002, p. 1.(2) OJ L 198, 27.7.2002, p. 13.(3) OJ L 170, 29.6.2002, p. 15.(4) OJ L 179, 29.7.1995, p. 26.(5) OJ L 145, 31.5.2001, p. 24.